EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 4-13. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-13 directed to an invention non-elected without traverse.  Accordingly, claims 4-13 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2009/0110141) discloses a radiological imaging device (title and fig. 2) comprising; a source (12) that emits radiation (15) that passes through at least part of a patient (16), the radiation defining a central axis of propagation (from 12 to 14); a necessary diaphragm to shape the radiation into either a cone-shaped beam (par. 20) or a fan-shaped beam; and a receiving device (14) that includes a flat panel sensor (par. 19) that has a radiation sensitive surface for receiving the radiation (15) and is arranged on the opposite side of the patient (16) with respect to the source (12), the flat panel sensor being selectably operable in at least a flat panel mode (fig. 3) and a linear sensor mode (par. 35), and a gantry (fig. 2 and par. 24) defining an analysis zone (between 12 and 14) in which the at least part of the patient (16) is placed, wherein the receiving device comprises sensors (14) that have radiation sensitive surfaces for receiving the radiation (15), wherein the sensors’ radiation sensitive surfaces (of 14) are substantially coplanar in a plane that is substantially perpendicular to the central axis of propagation (of 15). The prior art (e.g., US 2009/0010381) also discloses a diaphragm configurable to shape the radiation into either a cone-shaped beam or a fan-shaped beam (par. 28). Furthermore, the prior art (e.g., US 2008/0310584) discloses a diaphragm that shapes the radiation into a cone-shaped beam (par. 26) and a flat panel (par. 25) sensor motion system (for G) that moves the flat panel sensor (5) relative to the gantry (7).  Additionally, the prior art (e.g., US 2002/0071518) discloses two linear sensors (par. 34, linear detector arrays 5a-5d). 
However, the prior art fails to disclose or fairly suggest a radiological imaging device including: wherein the receiving device comprises two linear sensors that have radiation sensitive surfaces for receiving the radiation, wherein the two linear sensors' radiation sensitive surfaces are substantially coplanar in a plane that is substantially perpendicular to the central axis of propagation, and wherein only one of the flat panel sensor's radiation sensitive surface and the two linear sensors' radiation sensitive surfaces is positioned to receive radiation from the source, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884